DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific location for a demodulator unit is missing from the prior art.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson (WO2014141193)
Regarding claim 1, Andersson discloses:
A transcutaneous bone-anchored hearing aid device (Fig. 4, items 400
"transcutaneous bone conduction device", 452 "vibrating actuator", 136 "bone"; paragraph [45] "transcutaneous bone conduction device 400 is an active transcutaneous bone conduction device in that the vibrating electromagnetic actuator 452 is located in the implantable component 450") for a recipient patient comprising: a receiver coil for transcutaneous receiving of an externally generated communication signal (Fig.4, item 456 "implanted receiver coil"; paragraph [46]), a signal processor configured for converting the externally generated communication signal into an electrical stimulation signal (paragraph [46] signal generator generates electrical signals to be delivered to vibrating actuator 452 via electrical lead assembly 460 in Fig.4), an electromagnetic vibrator configured for receiving the electrical stimulation signal (Fig. 4, item 542 "electromagnetic actuator"), and wherein the electromagnetic vibrator (Fig.4, item 542; Fig.8, item 853A; paragraph [83] "vibrating element 853A of an active transcutaneous bone conduction device corresponding to vibrating element 453 of FIG. 4"; Fig.5, item 550 "electromagnetic transducer"; paragraph [83] "electromagnetic transducer 850A of this exemplary embodiment at least substantially corresponds to electromagnetic transducer 550") including: a coil unit configured to generate a dynamic magnetic flux based on the electrical stimulation signal (Fig.5, item 554B "coil"; paragraph [53] "dynamic magnetic flux, produced by coil 554B"), a permanent magnet configured to generate a static magnetic flux (Fig.5, items 558A/B "permanent magnets"; paragraph [53] "static magnetic flux is produced by permanent magnets 558A and 558B"), a mass unit connected to the permanent magnet (Fig. 5, items 560A-C "yokes" and 570 "counterweight mass", forming together with permanent magnets 558A/B the counterweight assembly 555. The mass unit reads on the counterweight mass and the yokes.), a bobbin unit configured to engage with the coil unit, the permanent magnet and the mass unit (Fig.5, item 554A "bobbin" forming together with coil 554B the bobbin assembly 554),a spring unit (Fig.5, item 556 "spring") configured for maintaining an air gap below a moving mass (Fig. 8, i tern 8 5 4A "housing"; Fig.5, item 554 "bobbin assembly", item 555 "counterweight assembly"; paragraph [53] "Springs 556 and 557 connect bobbin assembly 554 via spacers 522 and 524 to the rest of counterweight assembly 555, and permit counterweight assembly 555 to move relative to bobbin assembly 554 upon interaction of a dynamic magnetic flux, produced by coil 554B." The air gaps read on the air gaps formed between the bobbin assembly 554, the counterweight assembly 555, and the housing 854A. As seen in Fig.8, the spring 556 maintains an air gap below the bobbin assembly 554 and below the counterweight assembly 555), wherein the moving mass includes the coil unit, the permanent magnet, the mass unit and the bobbin unit (Fig. 8, item 850; Fig.5, items 554 and 555. The moving mass in Dl includes the bobbin assembly 554 and the counterweight assembly 555, i.e. the coil 554B, the permanent magnets 558A/B, the yokes 560 and the counterweight mass 570, and the bobbin 554A.), and where the moving mass and the spring unit is configured to generate an acoustical vibration (paragraph [53] Counterweight assembly 555 moves relative to bobbin assembly 554 upon interaction of a dynamic magnetic flux, produced by coil 554B, thus generating an acoustical vibration.), a vibrator plate configured to receive the acoustical vibration, and where the air gap is between the vibrator plate and a part of the moving mass (Fig. 8, item 853A; paragraph [83]: Bobbin extension extends to wall of housing 854A; paragraph [85]: Interface between vibrator 850 and housing 854A is sufficient to establish a vibrational communication path to provide vibration to the bone 136. Vibration are transmitted through bottom housing wall. The vibrator plate reads on the bottom housing wall. An air gap is between the bottom housing wall and the moving mass.), and wherein the mass unit has at least one insert configured to receive at least one of a group that includes at least a part of the permanent magnet, the coil unit, the vibrator plate and/or the spring unit (Fig. 5, items 570, 560A-C, and 558A/B. The mass unit reads on the counterweight mass 570 and the yokes 560A-C. The mass unit shows two inserts in which the permanent magnets are positioned, and an insert where the spacers 562 are positioned that connect the spring 556 to the counterweight assembly 555, see paragraph [53]. Furthermore, the rotation symmetric transducer of Fig. 5, see paragraph [61], has a mass unit 570 and 560A-C with an opening, i.e. an insert, in the center that allows positioning of the bobbin assembly 555 within the mass unit.).
Regarding claim 2, Andersson discloses the limitations of claim 1. Andersson further discloses that the mass unit includes an aperture configured to receive the permanent magnet, the bobbin unit, and the coil unit (Fig.5, items 570, 560A-C, and 558A/B. The mass unit reads on the counterweight mass 570 and the yokes 560A-C. The mass unit has an opening, i.e. aperture, in the center that allows positioning of the bobbin assembly 555 within the mass unit.)
Regarding claim 3 and 15, Andersson discloses the limitations of claims 1 and 2. Andersson further discloses that the electromagnetic vibrator includes a spring ring (Fig.8A, item 825 "spacer") arranged beneath spring unit, and wherein the spring ring is part of the group
Regarding claim 4, 16 and 17, Andersson discloses the limitations of claim 1, 2 and 3. Andersson further discloses that the electromagnetic vibrator has a transverse axis along a first length of the electromagnetic vibrator and a longitudinal axis along a second length of the electromagnetic vibrator, and wherein the second length is longer than the first length (Fig 5, the height is shorter than the width of the vibrator), and the transverse axis is orthogonal to the longitudinal axis, wherein: the mass unit has a mass height along the transverse axis, the coil unit has a coil height along the transverse axis, the permanent magnet has a magnet height along the transverse axis, the bobbin unit has a bobbin height along the transverse axis, and wherein the coil height, the bobbin height and the magnet height are less than the mass height. (Fig.5, items 570 with 560 form mass, items 554A/B, 558A/B. The mass height is larger than the coil, bobbin, and magnet height.)
Regarding claim 5, 18, 19 and 20, Andersson discloses the limitations of claim 1, 2, 3 and 4. Andersson further discloses that the mass unit circumference the bobbin unit, the permanent magnet and the coil unit, and the permanent magnet circumference the coil unit and a part of the bobbin unit. (Fig.5, items 570 with 560, 554A/B, 558A/B)
Regarding claim 6, Andersson discloses the limitations of claim 1. Andersson further discloses that the permanent magnet is arranged radially to the mass unit, and wherein the coil unit is arranged radially to the permanent magnet. (Fig.5, items 558A/B, 570 with 560, 554B) 
Regarding claim 7, Andersson discloses the limitations of claim 1. Andersson further discloses that the electromagnetic vibrator has a bottom surface and an upper surface, where the upper surface is partially or fully parallel to the bottom surface, and wherein a distance between the upper surface and the bottom surface is less than the second length, and wherein the electromagnetic vibrator comprises:
 an interface unit configured for receiving the electrical stimulation signal, and wherein the interface unit is fully arranged between the upper surface and bottom surface. (Fig.4, item 454 "housing" and Fig.8A, item 853A "housing" has parallel bottom and upper surface. Fig.4, item 460 "electrical lead assembly". The interface unit reads on the electrical lead assembly that is arranged between the upper and bottom surface of the housing.)
Regarding claim 12, Andersson discloses the limitations of claim 1. Andersson further discloses that the vibrator plate includes a first plate insert configured to receive at least a part of the spring unit and/or a vibrator plate ring arranged between the spring unit and the vibrator plate (Fig.8, item 825 "spacer" between spring unit and vibrator plate)
Regarding claim 13, Andersson discloses the limitations of claim 1. Andersson further discloses that the mass unit includes a second insert configured to receive at least a part of the permanent magnet and/or at least a part of the bobbin unit (Fig.5, items 570 with 560A-C, 554A, 558A/B. The mass unit formed by items 570 and 560A-C comprises an opening in the center receiving the bobbin 554A, and two openings receiving the permanent magnets 558A/B.)
Regarding claim 14, Andersson discloses the limitations of claim 1. Andersson further discloses that the bobbin unit and the vibrator plate are made of a soft magnetic material (paragraph [54] "soft iron").
Regarding claim 8, Andersson discloses the limitations of claim 7. However, Anderson does not disclose that the interface unit includes a demodulator unit configured to receive and demodulate the electrical stimulation signal and transmit the demodulated electrical stimulation signal to the coil unit, and wherein the coil unit is configured to generate the dynamic magnetic flux based on the demodulated electrical stimulation signal.
Examiner takes official notice that demodulator units configured to receive and demodulate electrical stimulation signals and transmitting the demodulated electrical stimulation signal through a wireless scheme such as a coil unit, wherein the coil unit is configured to generate the dynamic magnetic flux based on the demodulated electrical stimulation signal is well known and widely used in the art and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize a wireless scheme to achieve the transferring of data. The motivation for this would have been decreasing the weight, size and complexity of wired audio system.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652